Broyles, P. J.
1. This was a suit on a verified open account, and a plea . was timely filed which in substance was nothing more than a plea of the general issue, but no demurrer to the plea was filed at .the appearance term, nor was any motion to strike the plea made at that term, nor was the case marked “in default” on the docket. Under such circumstances it was erroneous for the court at the trial term to disallow a proffered amendment to the answer, solely on the ground that . there was nothing in the original answer to amend by. Simmons Furniture &c. Co. v. Reynolds, 135 Ga. 595 (69 S. E. 913).
2. No question as to the sufficiency of the amendment offered was raised in the court below, and therefore that question is not passed upon.
3. The error in the judgment upon the proffered amendment rendered the further proceedings nugatory.

Judgment reversed.


Jenhins and Bloodworth, JJ., concur.